Pannell, Presiding Judge.
The appellant pleaded guilty to the crime of theft by taking and was sentenced to four years, the sentence to be served on probation on a list of conditions signed and acknowledged by appellant. On hearing to revoke his probation, the evidence was amply sufficient to show he knowingly violated the conditions of his probation as to reporting to his probation officer and as to the requirement for restitution. See in this connection, Henry v. State, 77 Ga. App. 735, 738 (49 SE2d 681); George v. *437State, 99 Ga. App. 892 (1) (109 SE2d 883).
Submitted November 5, 1974
Decided December 2, 1974.
John Thomas Chason, for appellant.
Lewis R. Slaton, District Attorney, Carter Goode, H. Allen Moye, Assistant District Attorneys, for appellee.
Whether there was sufficient competent evidence to show a violation of other conditions of his probation, it is not necessary to decide.

Judgment affirmed.


Evans and Webb, JJ., concur.